            Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 1 of 44



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                    )             Case: 1:20−cv−01072
C.G.B., f/k/a D.G.B.; A.F., f/k/a O.E.R.F.;         )             Assigned To : Cooper, Christopher R.
M.M.S-M., f/k/a A.H.S-M.; L.R.A.P., f/k/a E.A.P.; )      Case No. Assign. Date : 4/23/2020
                                                                  Description: TRO/PI (D−DECK)
K.S., f/k/a J.H.S.; K.M., f/k/a G.M.;               )
R.H., f/k/a F.A.H.; L.M., f/k/a S.M.; M.J.J., f/k/a )    EMERGENCY VERIFIED PETITION
O.H.J.; D.B.M.U., f/k/a W.E.M.U.; K.R.H., f/k/a )        FOR A WRIT OF MANDAMUS AND
W.D.R.H.; G.P., f/k/a O.A.P.; and M.R.P., f/k/a     )    COMPLAINT FOR DECLARATORY
J.N.R.P.,                                           )    AND INJUNCTIVE RELIEF
                                                    )
                       Petitioners,                 )
                                                    )
                v.                                  )
                                                    )
Chad WOLF, in his official capacity as the acting )
Secretary of the U.S. Department of Homeland        )
Security; and                                       )
        Physical Address:                           )
        Office of the General Counsel               )
        U.S. Department of Homeland Security        )
        Washington, D.C. 20528;                     )
                                                    )
William BARR, in his official capacity as the       )
Attorney General of the United States,              )
        Physical Address:                           )
        Office of the Attorney General              )
        U.S. Department of Justice                  )
        950 Pennsylvania Avenue, N.W.,              )
        Washington, D.C. 20530-0001,                )
                                                    )
                                                    )
                       Respondents.                 )
                                                    )

                                        INTRODUCTION

       1.       This lawsuit seeks to vindicate the constitutional and statutory rights to reasonable

protection from the COVID-19 pandemic for an especially vulnerable group: transgender people

in civil immigration detention. These people are not being punished for any crime but are being

put at unreasonable and unconstitutional risk of infection, disease and death by the government’s

failure to follow even its own basic safety and health rules.
                                                                         RECEIVED
                                                                                    APR 23 2020
                                                                            Clerk, U.S. District & Bankruptcy
                                                                            Court for the District of Columbia
            Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 2 of 44



       2.       Although federal authorities recognize the severe risks posed by outbreaks of the

COVID-19 virus in immigration detention centers, Immigration and Customs Enforcement

(“ICE”) has done little more than pay lip service to protecting those in its custody. Transgender

people in civil immigration detention – many of whom came to this country seeking safety from

violence and persecution in their home countries because of their gender identities – are among

the most vulnerable during the current pandemic. Petitioners therefore seek the supervised

release of all transgender people in immigration detention because ICE has not provided and

cannot implement sufficient measures to curb the spread of COVID-19 in its facilities.

       3.       Since ICE first reported a COVID-19 infection in one of its detention centers on

March 19, 2020, outbreaks have spread to at least 32 detention centers across the country. As of

April 21, 2020, ICE had publicly reported 285 confirmed cases of COVID-19 in those facilities,

including 253 detainees and 32 staff members. At least ten facilities where transgender people in

civil immigration detention are housed are experiencing reported outbreaks with 103 detainees

and 12 staff members infected.

       4.       Immigration detention centers are congregate facilities in which detainees live in

close proximity. That fact makes them especially dangerous during pandemics such as COVID-

19, which easily spreads from person to person, both through the air and on commonly used

surfaces such as tables and toilets.

       5.       On April 10, 2020, a month after the World Health Organization declared a global

pandemic, ICE finally recognized this problem and issued rules for its detention centers to take

some steps designed to reduce the risk of COVID-19 outbreaks, and also required its facilities to

follow guidance for detention centers published by the Centers for Disease Control (“CDC”) and




                                                 2
            Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 3 of 44



Prevention. But ICE has systematically failed to provide even these fundamental protections to

people in civil immigration detention.

       6.       ICE’s failures are dramatically illustrated by the experience of Petitioner C.G.B.,

a transgender woman who is being held at a detention facility in Arizona. The facility placed a

newly arrived detainee in the bunk above C.G.B., and he began coughing uncontrollably. But he

was not seen by a medical provider for several days, and then he was returned to the general

population. Days later, C.G.B. began experiencing symptoms of COVID-19, including

vomiting, a fever, and what she described as pain in her bones. C.G.B. was tested for COVID-19

on April 9, 2020, but has not been told what the results of that test were. She is being held in a

pod with a dozen other detainees suffering from COVID-19 symptoms, two of whom have

confirmed cases of the disease.

       7.       Transgender people in civil immigration detention report that it is often

impossible to practice social distancing – beds and tables are bolted to the floor, forcing

detainees to sleep and sit only a few feet from each other, and some detainees are still lining up

in large groups for meals as they did before the outbreak. Few guards and staff members wear

face masks when interacting with detainees, and some wear no protective equipment at all –

including a doctor who performed a physical examination of a transgender woman without even

wearing gloves. Most detainees have not been provided face masks; some do not have access to

soap and must wash their hands with shampoo. Many detainees must clean their own living

spaces without disinfectant. Detainees exhibiting symptoms such as coughing or fever are not

always given a medical examination or isolated from the rest of the population.

       8.       Transgender people in civil immigration detention are particularly susceptible to

COVID-19 infection because as a group they are more likely to have underlying medical




                                                 3
            Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 4 of 44



conditions making them vulnerable, such as infection with HIV, diabetes and high blood

pressure. Further, transgender people in civil immigration detention have not only suffered the

trauma of being discriminated against, persecuted, tortured and raped because of their gender

identity, they live with the constant stress of continuing discrimination, harassment and the risk

of sexual assault. Such stress lowers their immune systems’ response to infection, meaning

transgender detainees are more likely to become infected, become sick, and die from COVID-19.

       9.       Petitioners have no other avenue to seek relief. ICE has announced that it has

completed its release of detainees it determined to be at high risk of infection, yet Petitioners and

dozens, if not hundreds, of other transgender people remain in ICE custody as outbreaks inside

immigration detention centers rapidly worsen. Absent this Court’s intervention, Petitioners and

all other transgender people in civil immigration detention will continue to be at an unreasonably

high risk of falling victim to this deadly virus.

       10.      ICE’s failures have made detention centers death traps for transgender people in

civil immigration detention. That situation violates Petitioners’ Fifth Amendment due process

rights and the Administrative Procedure Act. Therefore, this Court should issue an injunction

mandating the release on parole or other supervised release of all transgender people in civil

immigration detention so they may take the necessary precautions against COVID-19. The

nonprofit organizations and other groups supporting transgender people in civil immigration

detention have the resources and plans necessary to support all of the transgender people in civil

immigration detention in release.

                                              PARTIES

       11.      Petitioner C.G. B., f/k/a D.G.B., is a citizen of Mexico who has been detained at

the Florence Correctional Center (“Florence”) in Florence, Arizona, since January 2020. D.G.B.,

a transgender woman, is seeking asylum because she fears persecution in Mexico because of her


                                                    4
         Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 5 of 44



transgender status. C.G.B. has experienced COVID-19 symptoms since April 9, 2020, and is

being held in quarantine with other detainees who are showing symptoms of the virus. She had a

COVID-19 test performed on April 9, 2020, but despite being told she would have results in

three days, she has not been told of those test results to date. C.G.B. was being held in a pod

with approximately 64 other detainees when, on April 2, 2020, the newly arrived man in the

bunk above her began coughing uncontrollably. He was eventually seen by a doctor five days

later, but was returned to the general population and the bunk above C.G.B.. She saw nurses and

then a doctor after she began vomiting, had a fever, had pain in her throat, head and bones, and

began losing hair. She is now housed in a pod with a dozen people experiencing COVID-19

symptoms, two of whom have tested positive for the virus.

       12.     Petitioner A.F., f/k/a O.E.R.F., is a citizen of Nicaragua who is detained at the La

Palma Correctional Center (“La Palma”) in Eloy, Arizona. She has been in ICE custody since

January 9, 2020. A.F., a transgender woman, intends to seek asylum because she was detained

and tortured for her participation in a transgender rights organization. A doctor at La Palma told

A.F. that she is at greater risk for COVID-19 infection because she was born with only one

kidney. She is concerned because there is no way to practice social distancing at La Palma; for

example, detainees have meals in groups of more than 100 people and cannot maintain a six-foot

distance while waiting in line or eating. Guards at La Palma refuse to answer questions about

COVID-19, although ICE reports at least 13 confirmed cases of the disease among detainees

there. She has not observed guards wearing face masks or gloves while interacting with

detainees.

       13.     Petitioner M.M.S-M., f/k/a A.H.S-M., is a citizen of El Salvador who is detained

at the Winn Correctional Center (“Winn”) in Winnfield, La. She has been in ICE custody for




                                                 5
         Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 6 of 44



nearly a year. M.M.S-M., a transgender woman, is seeking asylum because she fears persecution

and death in El Salvador because of her transgender status. She has been unable to obtain critical

health care, including hormone replacement therapy, while in ICE custody. Because of her fear

and anxiety from being housed with 40 cisgender men, M.M.S-M. has been placed in

segregation, which is exacerbating her mental health issues. Nurses at Winn do not wear gloves

or masks, and neither medical staff nor guards have provided M.M.S-M. with information about

COVID-19.

       14.     Petitioner L.R.A.P., f/k/a E.A.P., is a citizen of Mexico who came to the United

States when she was three or four years old. She has been detained at La Palma since December

16, 2019. L.R.A.P., a transgender woman, is seeking asylum because she fears persecution in

Mexico because of her transgender status. L.R.A.P. has not received information about COVID-

19 from the staff at La Palma and was not informed that there are 18 confirmed cases among

detainees there. L.R.A.P. is “distressed, stressed, and panicked,” both out of fear of contracting

the coronavirus and also because of the harassment she endures from both detainees and staff

members, who often use anti-gay and anti-transgender slurs. Social distancing is impossible for

her because detainees congregate together and must sit at tables one foot apart. She has not seen

any guards wearing face masks or gloves

       15.     Petitioner K.S., f/k/a J.H.S., is a citizen of Jamaica who is detained at the Nevada

Southern Detention Center (“Nevada Southern”) in Pahrump, Nevada. She has been in ICE

custody since March 27, 2019. K.S., a transgender woman, is seeking asylum because she has

received death threats from her family and fears persecution in Jamaica because of her

transgender status. K.S., who is living with HIV, at times has difficulty ensuring that she




                                                 6
         Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 7 of 44



receives her antiretroviral medication as prescribed. Staff at Nevada Southern, including medical

staff, do not always wear gloves and masks.

       16.     Petitioner K.M., f/k/a G.M., is a citizen of Haiti who has been detained at Nevada

Southern since March 27, 2019. K.M., a transgender woman, is seeking asylum because she

fears persecution and violence in Haiti because of her transgender status. A cousin of hers in

Haiti was beheaded because he was gay. Staff at the facility sometimes do not provide K.M.,

who is living with HIV, with her antiretroviral medication, causing her to miss doses. She has

observed other detainees in her pod showing possible COVID-19 symptoms such as coughing

and fever; those detainees were sent to medical care but returned to the general population.

       17.     Petitioner R.H., f/k/a F.A.H., is a citizen of Honduras who is detained at Caroline

Detention Facility (“Caroline”) in Bowling Green, Virginia. She has been in ICE custody since

January 18, 2020. R.H., a transgender woman, is seeking asylum because she fears persecution

in Honduras because of her transgender status. She suffers from asthma, which requires her to

use an inhaler three times a day. She also takes medically necessary hormones as part of her

gender-affirming care. Upon being detained, her hormones were changed, and she experienced

side effects including severe headaches. Because of her asthma, she is at high risk for severe

illness or death if she contracts COVID-19. There are 35-40 people in her dorm, and she has

experienced some harassment from the people with whom she is detained. These conditions

have made it impossible for her to practice social distancing.

       18.     Petitioner L.M., f/k/a S.M., is a citizen of Jamaica who is detained at the Aurora

Detention Center (“Aurora”) in Aurora, Colorado. She has been detained since she presented

herself at the San Ysidro Port of Entry on February 17, 2020, seeking asylum because she has

experienced beatings, death threats, discrimination and persecution in Jamaica because of her




                                                 7
           Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 8 of 44



status as a transgender woman. At Aurora, it took approximately 3-4 weeks for her to obtain an

appointment with a doctor, who resumed her prescribed hormone treatments at one-quarter of her

previous dose, and who examined her without wearing gloves or a mask.

       19.     Petitioner M.J.J., f/k/a O.H.J., is a citizen of Honduras who is detained at Aurora.

She has been detained for about one month – originally at El Paso Processing Center (“El Paso”)

in El Paso, Texas, then transferred to Florence, and eventually to Aurora. M.J.J., a transgender

woman, is seeking asylum because she fears persecution in Honduras because of her transgender

status. She is in a dorm with seven other transgender women, five of whom are HIV positive.

She does not believe that anyone in the dorm has been tested for COVID-19. She has not been

given gloves or masks. The guards at Aurora wear gloves but do not wear masks.

       20.     Petitioner D.B.M.U., f/k/a W.E.M.U., is a citizen of Honduras who is detained at

Aurora. She has been detained for more than a month – originally at El Paso, then transferred to

Florence, and eventually to Aurora. D.B.M.U., a transgender woman, is seeking asylum because

she fears persecution in Honduras because of her transgender status. She has not been given any

information about why she has been transferred. She is detained in a room with seven other

transgender women. She heard on the news that there was a confirmed case of COVID-19 at

Aurora. She does not have access to any disinfectants, gloves, or masks, and she has not seen

anyone at Aurora being tested for COVID-19. She is worried that she will contract COVID-19

and die.

       21.     Petitioner K.R.H., f/k/a W.D.R.H., is a citizen of Guatemala who has been

detained in ICE custody at the La Palma since the beginning of April 2020. K.R.H., a

transgender woman, is seeking asylum because she fears persecution based on her LGBTQ+

identity in Guatemala, where she experienced threats and a kidnapping attempt. She suffers from




                                                 8
         Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 9 of 44



tachycardia (an abnormally rapid heartbeat) and anxiety. In early April, K.R.H. suffered a

headache and fever, which are potential symptoms of COVID-19, but a nurse at La Palma did

not see her until a week later, did not test her for the virus, and did not provide medication for

her symptoms. Although as of April 21, 2020, ICE reported 18 detainees at La Palma had been

diagnosed with COVID-19, staff members have not notified K.R.H. about the presence of the

virus at the facility. She learned of three cases of COVID-19 at La Palma from other detainees

who work in the medical area. K.R.H. is housed in a 120-person pod and does not have

sufficient space in the pod to stay more than six feet away from other people; the detainees

congregate in groups of 20 to 30 to have meals and watch television, and the beds in the two-

person cells do not provide a six-foot distance for sleeping.

       22.     Petitioner G.P., f/k/a O.A.P., is a citizen of Honduras who has been detained at

Imperial Regional Detention Facility (“Imperial”) in Calexico, California for fifteen months.

G.P., a transgender woman, is seeking asylum because she fled Honduras due to persecution

because of her transgender status. Until recently, she lived in a dorm with 64 people, which

makes social distancing impossible. She does not know if anyone at Imperial has contracted

COVID-19, but she does not believe that anyone has been tested. She does not have access to

gloves or hand sanitizer and was offered a mask only in the past week. She does not feel safe,

and she is concerned because there are still new people coming into the Detention Center.

       23.     Petitioner M.R.P., f/k/a J.N.R.P., is a citizen of El Salvador who has been

detained since June 11, 2019. Since February 2020, she has been detained at El Paso. She was

previously detained at Cibola and Otero Detention Center (“Otero”) in Chaparral, New Mexico.

M.R.P., a transgender woman, is seeking asylum because she fled persecution, torture and death

threats in El Salvador because of her transgender status. She has respiratory issues,




                                                  9
         Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 10 of 44



hypothyroidism, Hepatitis A, abnormally high bilirubin, and abnormally high hemoglobin. She

has a family history of diabetes, and while she does not have a formal diagnosis, she knows she

is at risk of getting diabetes. She sleeps in a barrack with nine cisgender men. The beds in the

barrack are only three or four feet apart, so social distancing is impossible. She is afraid that she

will become infected with COVID-19 and that she will develop serious medical issues because

people with diabetes and respiratory issues are at a higher risk for serious symptoms if they

contract COVID-19.

       24.     Respondent Chad Wolf is the acting secretary of the United States Department of

Homeland Security (“DHS”). He is a legal custodian of Petitioners and is sued in his official

capacity. Respondent Wolf is charged with the administration and enforcement of the

immigration laws of the United States, 8 U.S.C. § 1103(a), and has supervisory authority over

Immigration and Customs Enforcement (“ICE”), the Department of Homeland Security (“DHS”)

component responsible for the civil detention of immigrants including Petitioners.

       25.     Respondent William P. Barr is the United States Attorney General. In this

capacity, he has supervisory authority over all operation of the Executive Office of Immigration

Review (EOIR), which includes all the immigration courts and the Board of Immigration

Appeals (BIA). 8 U.S.C.§ 1103(g); 8 C.F.R. § 1003.0. He is also charged with the

administration and the enforcement of the immigration laws under 8 U.S.C. § 1103(a).

Respondent Barr is a legal custodian of Petitioners. He is sued in his official capacity.

                                       PROPOSED CLASS

       26.     Petitioners file this action on behalf of a highly vulnerable putative class: all

transgender people in civil immigration detention in the United States.

       27.     On information and belief, transgender people in civil immigration detention are

being held in at least the following 17 facilities: Adelanto Detention Center/Adelanto ICE


                                                 10
          Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 11 of 44



Processing Center, Adelanto, California; Aurora Detention Center, Aurora, Colorado; Caroline

Detention Facility, Bowling Green, Virginia; Cibola Detention Center/Cibola County

Correctional Center, Milan, New Mexico; El Paso Processing Center, El Paso, Texas; Florence

Correctional Center, Florence, Arizona; Imperial Regional Detention Facility, Calexico,

California; Irwin County Detention Center, Ocilla, Georgia; La Palma Correctional Facility,

Eloy, Arizona; Nevada Southern Detention Center, Pahrump, Nevada; Otay Mesa Detention

Center, San Diego, California; Otero Detention Center/Otero County Processing Center,

Chaparral, New Mexico; Pearsall Detention Center/South Texas ICE Processing Center, Pearsall,

Texas; Prairieland Detention Center, Alvarado, Texas; Stewart Detention Center, Lumpkin,

Georgia; Tacoma Northwest Detention Center, Tacoma, Washington; and Winn Correctional

Center, Winnfield, Louisiana.

         28.     Each transgender person in civil immigration detention is at imminent risk of

contracting COIVD-19 because of the life-threatening conditions under which they are

confined—conditions that violate CDC guidelines, ICE directives, and State and County orders

as they pertain to COVID-19. This risk is heightened further because transgender people in civil

immigration detention suffer from medical conditions such as HIV, diabetes, and mental illness,

and have an increased likelihood of harassment and assault that put them at greater risk of

contracting COVID-19 and suffering serious symptoms and death as a result.

         29.     Named Petitioners bring this action as representatives of the following proposed

class:

         All transgender people in civil immigration detention who are held, or who will
         be held, by Respondents in any U.S. detention center or facility during the
         pendency of the COVID-19 pandemic.

         30.     The proposed class meets the requirements of Federal Rules of Civil Procedure

23(a) and (b).


                                                 11
         Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 12 of 44



       31.     The class is sufficiently numerous. Although ICE does not publish the number of

transgender people in civil immigration detention, Petitioners on information and belief estimate

that the number is at least 60 and may be as many as several hundred.

       32.     All members of the class are bound together by common questions of law and fact

– most prominently, whether in the face of the lethal COVID-19 pandemic, the continued civil

detention of the class members at the Detention Centers in violation of the CDC guidelines

placing the class members’ health and safety at grave risk violates their constitutional rights.

       33.     The named Petitioners are proper class representatives because their claims are

typical of the absent class members and because they and their counsel will adequately and

vigorously represent the class.

       34.     Rule 23(b)(2) is also satisfied here because the Respondents have “acted or

refused to act on grounds that apply generally to the class” through creating and maintaining

conditions that put the class at imminent risk of contracting COVID-19, the deadly virus that is

currently sweeping the globe.

                                              VENUE

       35.     Venue in the District Court for the District of Columbia is proper under 28 U.S.C.

§ 1391(b) because Respondents reside in this district.

                                         JURISDICTION

       36.     Respondents reside within the jurisdiction of this Court.

       37.     This case arises under the United States Constitution and the Administrative

Procedure Act (“APA”), 5 U.S.C. § 701 et seq.

       38.     This Court has jurisdiction pursuant to the All Writs Act, 28 U.S.C. § 1651(a).




                                                 12
           Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 13 of 44



          39.   This Court has jurisdiction pursuant to 28 U.S. Code § 1331 (Federal Question),

28 U.S. Code § 1361 (Action to compel an officer of the United States to perform his duty), and

28 U.S.C. § 2201(a), (Federal Declaratory Judgment Act).

                                             FACTS

A.        COVID-19 is a Global Pandemic that Poses a Significant Risk of Death or Serious
          Illness to Petitioners.

          40.   Since the first confirmed case of COVID-19 in the United States in late January

2020, the number of infected people in this country has exploded to more than 746,000 as of

April 20, 2020, with more than 39,000 deaths, according to the CDC. See Cases of Coronavirus

Disease (COVID-19) in the U.S., Centers for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last visited Apr. 20,

2020).

          41.   State and local governments across the country have implemented measures

intended to curb the spread of the disease, including banning large gatherings, closing non-

essential businesses, ordering people to stay home except for essential activities, and requiring

the use of face masks where large groupings of strangers are unavoidable, such as in grocery

stores.

          42.   COVID-19 is a respiratory illness that is spread through airborne droplets, such as

those expelled when a person coughs or sneezes, or via contact with contaminated surfaces such

as doorknobs and countertops. See What you should know about COVID-19 to protect yourself

and others, Centers for Disease Control and Prevention (Apr. 15, 2020) (“CDC Factsheet”),

available at https://www.cdc.gov/coronavirus/2019-ncov/downloads/2019-ncov-factsheet.pdf.




                                                13
         Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 14 of 44



       43.     Some people who are infected with the novel coronavirus that causes COVID-19

do not experience symptoms, but may nonetheless be contagious. Even those who develop

symptoms may be contagious before they exhibit symptoms and may be contagious afterwards.

       44.     Those who do suffer illness from the disease experience flu-like symptoms such

as fever, coughing, body aches, and difficulty breathing, and, in severe cases, the infection can

cause pneumonia, multiple organ failure, and death.

       45.     Severe cases require hospitalization, often with breathing assistance ranging from

supplemental oxygen to use of a ventilator; those who survive severe illness may have permanent

lung damage and other disability. There is no vaccine or cure.

       46.     Preventative measures recommended by public health experts include frequent

and thorough hand washing; wearing a face mask in public; frequently disinfecting surfaces on

which the virus could be deposited; and the now-familiar tactic of “social distancing” – staying

at least six feet away from other people.

       47.     Although young and otherwise healthy people can become ill and die from

COVID-19, those at the highest risk for illness and death include those over age 55 and people

with underlying medical issues such as asthma or other lung ailments; high blood pressure;

suppressed immune systems; and diabetes. See CDC Factsheet.

B.     Transgender People in Civil Immigration Detention Are At High Risk for Becoming
       Infected, Experiencing Severe Illness, and Dying from COVID-19.

       48.     Transgender people in civil immigration detention, as a group, are at a greater risk

of contracting the virus that causes COVID-19 than the general population and, if they do

become infected, are more likely to become seriously ill or die.

       49.     It is no exaggeration to state that during this pandemic, ICE detention facilities are

death traps for the transgender people being held there.



                                                14
         Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 15 of 44



       50.     Several well-documented, preexisting factors combine to make transgender

people in civil immigration detention a high-risk group for developing severe illness and death

from COVID-19.

       51.     First, transgender people are more likely to have underlying health conditions that

put them at high risk for developing the most serious complications from COVID-19, including

health conditions caused by tobacco use, immune suppression caused by HIV or viral hepatitis,

diabetes, high blood pressure, and obesity.

       52.     For example, some studies have found that 20% to 25% of transgender women are

HIV-positive, with even higher rates among transgender women of color and those who live in

urban areas.

       53.     Second, transgender people in civil immigration detention also are far more likely

to suffer from mental health issues such as depression, anxiety and post-traumatic stress disorder

that cause immune suppression and other physical ailments.

       54.     One common factor for transgender people is the mental and emotional trauma

caused by the endemic discrimination, violence and social stigma against transgender people – a

phenomenon known generally as “minority stress” – which, in turn, can further suppress the

immune system and exacerbate other underlying medical conditions.

       55.     Transgender people in ICE custody are especially vulnerable to mental health

problems due to the fact that they left their native countries because of violence and persecution,

and thus have a profound history of trauma leading to high rates of depression, anxiety, and post-

traumatic stress disorder. For example, a detainee at La Palma reports having her depression

exacerbated by harassment by other detainees and staff. Another La Palma detainee reports




                                                15
         Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 16 of 44



being depressed by being called anti-transgender and anti-gay slurs by staff and other detainees,

and being terrified when staff let men into the bathroom while she was showering.

       56.     In other words, transgender immigrants are at higher risk of infection for precisely

the same reasons they fled their home countries and came to be in ICE custody.

       57.     Third, that discrimination, violence and social stigma means transgender people

also are more likely to live in poverty and less likely to have health insurance or the ability to

pay for health care, and therefore are less likely to have received proper, ongoing medical care

for their underlying medical conditions prior to their detention.

       58.     Fourth, because transgender people in civil immigration detention cannot self-

administer their injectable hormone treatments while in ICE custody, they must have more

frequent interactions with medical staff, who themselves are at higher risk of contracting – and

thus spreading – the Coronavirus because of their contact with sick people.

       59.     One transgender woman being detained in Aurora, for example, was examined by

a doctor who was not wearing a face mask or gloves.

       60.     Another transgender woman being detained in Aurora has observed that the

medical staff who distribute medication do so wearing gloves but not face masks.

       61.     Fifth, transgender people in ICE custody are far more likely to be victims of abuse

and sexual assault than other detainees – indeed, ICE’s own data show that lesbian, gay, bisexual

and transgender detainees are 97 times more likely to be sexually victimized than non-LGBT

detainees.

       62.     That abuse – and the fear of falling victim to it – only compounds the stress

transgender people in civil immigration detention experience and exacerbates their other mental




                                                 16
            Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 17 of 44



and physical health problems. For example, a transgender woman in civil immigration detention

who was raped at age 12 suffered panic attacks when housed with dozens of cisgender men.

        63.      Further, physical and sexual assaults by definition involve the kind of close

contact that can spread Coronavirus and are more likely to occur when detainees are kept in close

quarters.

        64.     In sum, the distressing reality for transgender people in ICE custody is that they

are more likely to be exposed to the Coronavirus; more likely to become infected if they are

exposed; more likely to experience severe illness if they become infected; and more likely to die

if they experience severe illness.

        65.     The heightened susceptibility of transgender people in civil immigration detention

to COVID-19 means that releasing them from detention will not only help curb their risks of

illness and death, it will help protect any remaining detainees, guards and staff who might

otherwise be exposed to enhanced spread of the virus and avoid further overwhelming area

health care facilities.

C.      ICE’s Failure to Provide the Most Basic Pandemic Precautions Has Increased the
        Risk of Illness and Death to Transgender People in Civil Immigration Detention.

        66.     Despite the fact that transgender people in civil immigration detention are at high

risk for contracting and suffering severe illness from COVID-19, ICE has not taken the steps

necessary to protect transgender people from COVID-19, nor have the detention centers holding

transgender people followed the COVID-19 response requirements that ICE itself sets forth.

        67.     To the contrary, ICE’s actions and inactions unacceptably and unconstitutionally

have put transgender people in civil immigration detention at increased risk of suffering and

dying from this pandemic.




                                                 17
         Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 18 of 44



   i.         Social Distancing

        68.      As government and private sector medical experts have repeatedly emphasized,

limiting the spread of the pandemic requires “social distancing” – keeping at least six feet away

from other people. ICE detention centers have not and cannot provide sufficient space to do so.

        69.      The consequences of the lack of opportunity for social distancing in ICE custody

are dramatically illustrated by the experience of C.G.B., who became ill with a suspected case of

COVID-19 after a newly arrived bunkmate spent days coughing before being seen by a doctor

and then returned to the general population. The pod where C.G.B. became ill has beds spaced

approximately three feet apart.

        70.      At Winn, detainees stay in pods of approximately 44 people, sleeping in beds that

are approximately four or five feet apart.

        71.      At La Palma, some 100 to 120 detainees eat meals together, where they must sit

approximately one foot away from each other and cannot keep a six-foot distance while waiting

in line. Approximately 60 detainees at a time are allowed on a patio, where they also do not

have enough room to stay six feet apart.

        72.      At the El Paso Processing Center, detainees sleep in beds four feet apart.

        73.      At Aurora, beds, as well as the tables and seating where detainees eat, are bolted

to the floor and cannot be moved to increase the distance between detainees. Detainees are not

able to practice social distancing.

        74.      At Southern Nevada, the beds are close enough for detainees to reach across the

aisle and touch the adjacent bed. Detainees eat at tables seating four people that are too small to

accommodate all four food trays at once.




                                                  18
           Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 19 of 44



          75.      At the Caroline detention facility, detainees cannot maintain proper social

distancing because they sleep four to a room in close quarters, in dormitories of approximately

35-40 people. Detainees from each dorm at Caroline travel as a group to the cafeteria for meals

and to the law library, providing additional opportunities for disease to spread.

    ii.         Hand-washing and Hygiene

          76.      Since the beginning of the pandemic, public health experts have emphasized that

proper hand washing, cleaning and other hygiene practices are key preventative measures that

everyone should follow. E.g., How to Protect Yourself and Others, Centers for Disease Control

and Prevention (last updated Apr. 13, 2020), https://www.cdc.gov/coronavirus/2019-

ncov/prevent-getting-sick/prevention.html.

          77.      ICE’s pandemic response requirements – issued on April 10, 2020, a month after

the World Health Organization declared a global pandemic – mandate that detention facilities

require everyone in the facility, staff and detainees alike, “to maintain good hand hygiene by

regularly washing their hands with soap and water for at least 20 seconds,” and to provide at no

cost sufficient supplies such as hand soap and tissues to allow detainees to meet these

requirements.1 ICE also requires its detention facilities to follow the guidance for detention

facilities published by the CDC. ICE Pandemic Requirements at 5-6.

          78.      The CDC guidance also mandates that facilities provide staff and detainees with

sufficient supplies and opportunities for frequent and adequate hand washing.2



1
          ERO COVID-19 Pandemic Response Requirements at 9, U.S. Immigration and Customs
          Enforcement (Version 1.0, Apr. 10, 2020), available at
          https://www.ice.gov/doclib/coronavirus/eroCOVID19responseReqsCleanFacilities.pdf
          (hereinafter, “ICE Pandemic Requirements”).
2
          Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in
          Correctional and Detention Facilities at 10, U.S. Centers for Disease Control and


                                                    19
         Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 20 of 44



       79.     Despite these basic requirements, ICE detention centers lack sufficient facilities to

allow all detainees to practice frequent hand washing.

       80.     At the Imperial Regional Detention Facility, 32 detainees residing on one floor of

a dormitory share four sinks and one soap dispenser.

       81.     At Winn, approximately 44 detainees share one bathroom with three sinks and

toilets. The only regular cleaning is sweeping by detainees once per day. A transgender woman

detained in segregation is able to clean her cell only once or twice a week, whenever a guard gets

around to providing her with cleaning supplies.

       82.     At Southern Nevada, 46 detainees share one bathroom with eight sinks and toilets.

       83.     The bathroom sink in a dormitory housing transgender detainees in Aurora has

been clogged for an extended period of time, and the detainees do not have the equipment to fix

it. Detainees use a container to capture the dirty water and pour it in the shower.

       84.     ICE detention centers also fail to provide detainees with sufficient supplies.

       85.     At La Palma, for example, detainees are provided with shampoo, but have to

purchase soap—which indigent detainees are unable to do. Detainees at Southern Nevada and

Caroline also have to purchase soap at the commissary.

       86.     ICE also requires that its detention centers use household cleaners and

disinfectants several times a day to “clean and disinfect surfaces and objects that are frequently

touched, especially in common areas (e.g., doorknobs, light switches, sink handles, countertops,

toilets, toilet handles, recreation equipment.)” ICE Pandemic Requirements at 10.3



       Prevention (last updated Mar. 23, 2020), available at
       https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-correctional-
       detention.pdf (hereinafter, “CDC Guidance.”).
3
       The mandatory CDC guidelines also require this kind of cleaning and disinfecting several
       times per day. CDC Guidance at 9.


                                                  20
           Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 21 of 44



          87.      ICE detention facilities holding transgender people in civil immigration detention

are not even coming close to fulfilling this mandate.

          88.      Frequently used surfaces such as sinks and toilets are cleaned, at most, once a

day, and detainees often are not provided with the cleaning and disinfecting supplies necessary to

protect themselves.

          89.      For example, detainees in Aurora, who are responsible for cleaning their own

living areas, attempt to clean three times daily but are provided only two rags, one for the living

area and one for the bathroom.

          90.      Sinks and bathrooms in the El Paso facility are cleaned only once daily, and the

detainees are not provided with disinfectant to clean more often.

          91.      ICE has failed to provide detainees with the supplies to permit them to follow the

most basic hygiene measures required by its own regulations.

          92.      The agency’s inability to sufficiently provide for such common-sense and low-

tech preventative measures shows that supervised release from detention is the only way to

remedy the unacceptable risk of infection, disease and death ICE has created for transgender

people in civil immigration detention.

   iii.         Protective Equipment

          93.      ICE regulations mandate that “[c]loth face coverings should be worn by detainees

and staff . . . to help slow the spread of COVID-19.” ICE Pandemic Requirements at 9. ICE

facilities are not complying with this requirement, either.

          94.      Many detainees report that they have not been provided with face masks, despite

asking for them. One detainee states that she has not asked for a mask because she assumes they

are unavailable since guards do not wear them.




                                                    21
          Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 22 of 44



         95.     Detainees at La Palma were provided with one paper mask each on April 14,

2020, and were told that it would not be replaced if it was damaged. Facility staff initially tried

to require detainees to sign a liability waiver to obtain a mask, but relented after detainees

refused to sign. Detainees at Nevada Southern were not provided with cloth masks until April

16, 2020.

         96.     Guards and other staff frequently interact with detainees without wearing

protective equipment.

         97.     A doctor at Aurora performed a hands-on medical examination without wearing

gloves or a mask. So did a doctor at La Palma.

         98.     Medical personnel delivering medication to detainees at Aurora also do not wear

masks.

         99.     Ironically, a guard giving detainees a presentation on COVID-19 at Southern

Nevada did so without wearing a mask or gloves. Guards at Southern Nevada also perform pat-

down searches of detainees without wearing gloves or masks.

         100.    Several detainees report observing guards wearing gloves, but not masks.

         101.    Guards at La Palma do not even wear gloves or masks.

         102.    ICE’s failure to provide protective gear such as face masks to detainees and to

ensure that staff members use the required equipment further heightens the unconstitutional risk

of infection to which transgender people in civil immigration detention are subjected through

their continued detention.

   iv.         Information and Training

         103.    Both the ICE rules and the CDC guidance require that detainees be provided with

accurate and up-to-date information about COVID-19, precautions they can take to reduce the




                                                 22
        Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 23 of 44



risk of infection, and the presence of the virus in their facility. ICE Pandemic Requirements at 7,

9; CDC Guidance at 6, 10, 12, 22.

       104.     ICE has failed to provide any of this required lifesaving information to many

detainees, has not provided regular updates to the limited amount of information it has provided

to other detainees, and in some instances has misled detainees by falsely denying the presence of

COVID-19 at their facility.

       105.     Many current and recently released detainees report that guards or other staff gave

them no information about COVID-19. They include C.G.B., who received no information

about COVID-19 from the staff at La Palma despite being quarantined with a suspected case of

the disease. Another La Palma detainee reports that she has not received any information from

staff regarding COVID-19 and guards refuse to answer questions about the virus. This problem

also has occurred at Aurora.

       106.     One detainee at Aurora said that the only information she received was a

suggestion to wash her hands.

       107.     At Southern Nevada, a guard gave a COVID-19 presentation in the morning while

some detainees were sleeping and did not ensure that all detainees attended.

       108.     The CDC Guidelines, which ICE facilities are required to follow, require that

information about COVID-10 must be provided “in a manner that can be understood by non-

English speaking individuals and those with low literacy.” CDC Guidelines at 22; see also id. at

6, 10 (same).

       109.     Some statements made by facility staff have contradicted ICE’s public statements.

For example, staff informed detainees at Nevada Southern on April 15, 2020 that there was one

person with COVID-19 at the facility, but ICE has not reported one to the public.




                                                23
            Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 24 of 44



         110.   Worse, ICE has violated the CDC Guidelines by affirmatively misinforming

detainees about the presence of COVID-19 at their facility.

         111.   Although ICE now reports that two staff members at Aurora have tested positive

for the COVID-19 virus,4 officials falsely denied to detainees that anyone at the facility had been

infected.

         112.   By failing to provide any information about the virus to many detainees and

providing incomplete, false and misleading information to others, ICE has not only violated its

own rules and mandatory CDC guidance, but also has further heightened the risks of COVID-19

transmission to transgender people in civil immigration detention.

         113.   ICE regulations acknowledge that “[b]oth good hygiene practices and social

distancing are critical in preventing further transmission” of COVID-19. ICE Pandemic

Requirements at 11. In practice, however, neither are being implemented at ICE detention

facilities.

         114.   ICE’s failure to follow its own regulations and inability to take the most basic

precautions against the spread of this deadly virus pose dangers to transgender people in civil

immigration detention that can be remedied only by the detainees’ immediate release to safer

areas.

D.       ICE’s Inadequate Medical Care For Transgender People in Civil Immigration
         Detention Enhances Their Risk

         115.   ICE detention centers are plagued by chronic and well-documented failures to

provide proper medical care to transgender people in civil immigration detention – problems that




4
     See ICE Guidance on COVID-19, https://www.ice.gov/coronavirus (last visited Apr. 20,
     2020).



                                                 24
         Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 25 of 44



have been exacerbated by the pandemic and pose another enhanced risk of infection, disease and

death for transgender people in civil immigration detention.

        116.   ICE’s past handling of infectious disease outbreaks in detention centers has been

inept—foreshadowing the impact COVID-19 will have if transgender people in civil

immigration detention are not released. Just last year, for example, a mumps outbreak across 57

immigration detention facilities throughout the country led to almost 900 cases of mumps

overwhelmingly contracted inside the facilities before the outbreak spread to surrounding

communities.

        117.   As explained by Dr. Carlos Franco-Paredes, an infectious disease expert who has

treated HIV-positive transgender detainees at the Aurora facility:

        [I]t is my professional opinion that the medical care available in immigration
        detention centers cannot properly accommodate the needs of patients should there
        be an outbreak of COVID-19 in these facilities. Immigration detention centers are
        often poorly equipped to diagnose and manage infectious disease outbreaks.
        Many of these centers lack onsite medical facilities or 24-hour medical care.

        118.   Besides C.G.B., whose bunkmate was not isolated for many days despite showing

classic COVID-19 symptoms, several other transgender people in civil immigration detention

report that they or other detainees showing possible COVID-19 symptoms have not been tested,

quarantined or isolated. One detainee reports that when she had a cough, she saw medical

personnel who gave her aspirin and returned her to the general population; another states that

when she suffered COVID-19-like symptoms including a fever, she had to wait a week before

seeing a nurse, who told her she was fine, did not test her or provide any medication, and did not

schedule a follow-up appointment; and another reports that a fellow detainee with a fever and

flu-like symptoms was told to make a regular medical request rather than receiving immediate

attention.




                                                25
          Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 26 of 44



       119.    This is a violation of ICE regulations and CDC guidance, which require that

people suspected or confirmed to have COVID-19 must be placed in medical isolation and their

close contacts must be quarantined. ICE Pandemic Requirements at 14-16; CDC guidance at 10-

11. Notably, ICE did not issue its regulations until the day after C.G.B. had her COVID-19 test,

which was more than a week after she was first exposed to the coughing bunkmate. ICE

Pandemic Requirements at 1.

       120.    Another alarming example of ICE’s bungling of medical care during the

pandemic is the failure to provide adequate treatment to transgender people in civil immigration

detention living with HIV, which further threatens their already compromised immune response.

       121.    Prior to the outbreak, Dr. Franco-Paredes, a doctor specializing in infectious

diseases, was treating transgender people in civil immigration detention living with HIV at

Aurora.

       122.    Since the outbreak began, authorities at Aurora have barred Dr. Franco-Paredes

from providing care to any if his patients there; as a result, Dr. Franco-Paredes has been unable

to see any of his patients in person, and even has had difficulty in scheduling virtual evaluations.

       123.    Dr. Franco-Paredes is concerned that the lack of adequate treatment will expose

HIV-positive detainees to a high risk of contracting COVID-19, noting that one patient he

evaluated had been given prescriptions for medications that negatively interacted with each other

and thus could suppress the patient’s immune response.

       124.    Multiple transgender people in civil immigration detention living with HIV report

that they do not receive their medication at regular times, which puts them at greater risk of

contracting life-threatening infections such as COVID-19 because it can lessen their immune

response.




                                                 26
        Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 27 of 44



       125.    Other transgender people in civil immigration detention have had their medically

necessary gender-affirming hormone treatments or other prescribed medications denied or

changed without explanation.

       126.    The COVID-19 outbreak has exacerbated the problems with a system that was

already ill equipped to provide adequate medical care to transgender people in civil immigration

detention. Although ICE has stated that discrimination against transgender people in civil

immigration detention is prohibited,5 detainees report continued harassment; one detainee reports

that when notified of such harassment, a facility psychologist said there was nothing to be done

because “we aren’t big on trans rights here.”

       127.    A June 2019 Department of Homeland Security Office of Inspector General

report6 found inadequate medical care at the Adelanto, California facility and other egregious

health and safety violations at facilities in Aurora; Essex County, New Jersey; and LaSalle,

Louisiana.

       128.    A 2017 OIG report of inspections of six facilities found inadequate medical care

including long delays for detainees to receive care, inadequate documentation of the care they




5
       Thomas Homan, Executive Associate Director, U.S. Immigration and Customs
       Enforcement, Further Guidance Regarding the Care of Transgender Detainees (June 19,
       2015), available at
       https://www.ice.gov/sites/default/files/documents/Document/2015/TransgenderCareMem
       orandum.pdf.
6
       Report No. OIG-19-47, Concerns about ICE Detainee Treatment and Care at Four
       Detention Facilities, U.S. Department of Homeland Security, Office of Inspector General
       (June 3, 2019), available at https://www.oig.dhs.gov/sites/default/files/assets/2019-
       06/OIG-19-47-Jun19.pdf.



                                                27
         Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 28 of 44



received, and failure to use translation services to allow detainees to communicate their

symptoms to medical workers and to understand and knowingly consent to medical treatment.7

       129.    Congress has expressed concern about treatment of transgender people in civil

immigration detention when approving the fiscal 2020 appropriations for DHS. The

congressional report accompanying the appropriations directs ICE to limit the detention of

transgender people to facilities operating under contracts that comply with ICE’s 2015 guidance

on best practices for transgender detainees. See H. R. Rep. No. 116-180 at 37 (2019). Despite

Congressional urging to push ICE to implement its own best practices, no ICE detention

contracts so far have incorporated those improvements.

       130.    In the last six months, two U.S. Senators and 45 members of the House of

Representatives have written to the acting directors of ICE and DHS, citing “overwhelming

evidence of systemic neglect and mistreatment of transgender individuals in immigration and

detention facilities,” including a lack of adequate medical care, that “demonstrate ICE’s inability

to provide adequate conditions for transgender immigrants.” Letter from Sens. Elizabeth Warren

and Tammy Baldwin to Kevin McAleenan, Acting Secretary, U.S. Department of Homeland

Security (Oct. 15, 2019), available at

https://www.warren.senate.gov/imo/media/doc/2019.10.15%20Letter%20to%20DHS%20ICE%2

0and%20CPB%20regarding%20transgender%20migrants%20and%20asylum%20seekers.pdf;

Letter from Rep. Mike Quigley, et al. to Chad Wolf, Acting Secretary, U.S. Department of




7
       Report No. OIG-18-32, Concerns about ICE Detainee Treatment and Care at Detention
       Facilities, U.S. Department of Homeland Security, Office of Inspector General (Dec. 11,
       2017), available at https://www.oig.dhs.gov/sites/default/files/assets/2017-12/OIG-18-
       32-Dec17.pdf.


                                                28
         Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 29 of 44



Homeland Security (Jan. 14, 2020), available at

https://quigley.house.gov/sites/quigley.house.gov/files/01.14.20%20ICE%20Letter.pdf.

       131.    Advocacy organizations also have filed several complaints with DHS and ICE in

the past year citing egregious examples of medical neglect and mistreatment of transgender

people in civil immigration detention.

       132.    Just last month, a coalition of eight groups led by the Santa Fe Dreamers Project

filed a complaint with ICE, the DHS Office of Inspector General, and the DHS Office for Civil

Rights and Civil Liberties over conditions for transgender people in civil immigration detention

at the Winn Correctional Center.

       133.    The complaint documented severe abuse and mistreatment of transgender people

in civil immigration detention and medical care failings including interrupted and inconsistent

provision of HIV medication; refusal to provide medically necessary gender-affirming hormone

treatments; delayed or denied dental care causing extreme pain and weight loss; and refusal to

allow a woman to perform physical therapy exercises after her leg was broken by another inmate

because she was transgender.

       134.    The Transgender Law Center and a dozen other nonprofit organizations filed a

complaint with DHS and its Inspector General’s Office in September 2019 over ICE’s failure to

provide adequate medical and mental health care to LGBT and HIV positive detainees, citing the

maltreatment of 19 current and former detainees, most of them transgender.

       135.    ICE’s failures to provide adequate medical care during the pandemic—building

upon its inability to do so even in the best of times—put transgender people in civil immigration

detention at further risk of serious illness or death should they become infected with the

Coronavirus.




                                                29
        Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 30 of 44



       136.    Because ICE cannot provide adequate medical care to them, transgender people in

civil immigration detention should be released immediately to safer environments.

E.     ICE Protocols for Dealing With COVID-19 Are Inadequate.

       137.    Even if it followed its own requirements, ICE could not adequately protect

transgender people in civil immigration detention from unconstitutional risks of infection posed

by suspected or confirmed COVID-19 infections of other detainees or facility staff. Indeed, the

shortcomings of these rules actually increase the risk that transgender people in civil immigration

detention would contract, suffer and die from the virus.

       138.    The screening procedures ICE has announced are insufficient to keep those

infected with COVID-19 from spreading the disease.

       139.    The ICE rules require facilities to screen employees and detainees upon entry for

COVID-19 symptoms – fever, cough, and shortness of breath – and to bar entry to staff with

those symptoms and to isolate incoming detainees with those symptoms. ICE Pandemic

Requirements at 12.

       140.    However, many infected with the Coronavirus either never show symptoms or

become infectious before they develop symptoms; and many with COVID-19 have

gastrointestinal or other symptoms, not respiratory symptoms like a cough.

       141.    Thus, ICE’s screening would miss many infections which could then spread

extensively in a crowded detention setting.

       142.    ICE’s website states that in detention centers, “cohorting” – keeping people

together in a contained group – “serves as an alternative to self-monitoring at home” for those

potentially exposed to the virus who do not have symptoms. See ICE Guidance on COVID-19,

www.ice.gov/coronavirus (last visited Apr. 19, 2020). The CDC Guidelines, which the ICE




                                                30
         Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 31 of 44



Pandemic Requirements make mandatory, state that cohorting should only be used as a last

resort, however. CDC Guidelines at 16.

       143.    ICE’s rules for its detention centers say “facilities should consider cohorting” all

detainees who arrive on one or more days. ICE Pandemic Requirements at 14.8 Cohorting is a

dangerous practice for detention facilities because it could amplify, rather than prevent, an

outbreak, because unless the detainees are able to stay six feet away from each other, one

infected person could spread the virus to the entire cohort.

       144.    The risk is particularly acute for anyone in the cohort with increased susceptibility

to the virus, such as transgender people in civil immigration detention or others with underlying

medical conditions.

       145.    C.G.B.’s experience illustrates this problem. Although she has been separated

from the general population, she is not isolated in a single room but stays in a room with a dozen

patients, two of whom have confirmed cases of COVID-19. Thus, even if she and the other nine

detainees without confirmed COVID-19 infections did not have the virus when they went into

quarantine, they almost certainly do now.

       146.    Because ICE’s own guidelines are insufficient to reduce the risk of infection to

transgender people in civil immigration detention and actually enhances that risk, transgender

people in civil immigration detention should be paroled to safer quarters.




8
       For suspected or confirmed COVID-19 cases, the rules state that “[c]ohorting should only
       be practiced if there are no other available options” and that only those who have tested
       positive should be “cohorted” together. ICE Pandemic Requirements at 14.


                                                31
         Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 32 of 44



                                   LEGAL FRAMEWORK

A.     Violation of Constitutional Rights.

       147.    When the government detains or incarcerates a person, it has an affirmative duty

to guarantee conditions of reasonable health and safety: “when the State takes a person into its

custody and holds him there against his will, the Constitution imposes upon it a corresponding

duty to assume some responsibility for his safety and general well-being.” DeShaney v.

Winnebago County Dept. of Soc. Servs., 489 U.S. 189, 199-200 (1989). As a result, the

government must provide those in its custody with “food, clothing, shelter, medical care, and

reasonable safety.” Id. at 200.

       148.    The Supreme Court has held that the Eighth Amendment protects against future

harm to incarcerated people, as “it would be odd to deny an injunction to inmates who plainly

proved an unsafe, life-threatening condition in their prison on the ground that nothing yet had

happened to them.” Helling v. McKinney, 509 U.S. 25, 33 (1993). Further, in this context, “[t]he

science is well established – infected, asymptomatic carriers of the coronavirus are highly

contagious,” and therefore “[t]he Government cannot be deliberately indifferent to the

Petitioners’ potential exposure to [COVID-19] on the ground that they are not, now, infected or

showing current symptoms.” Castillo v. Barr, No. 20-00605, 2020 U.S. Dist. LEXIS 54425, at

*13–14 (C.D. Cal. Mar. 27, 2020) (citing Helling, 509 U.S. at 33).

       149.    The Eighth Amendment requires that “inmates be furnished with the basic human

needs, one of which is ‘reasonable safety.’” Helling, 509 U.S. at 33 (quoting DeShaney, 489

U.S. at 200). The Supreme Court in Helling recognized that the risk of contracting a

communicable disease may constitute such an “unsafe, life-threatening condition” that threatens

“reasonable safety.” Id.




                                                32
         Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 33 of 44



       150.    These Constitutional protections also apply in the context of immigration

detention because immigrant detainees, even those with prior criminal convictions, are civil

detainees held pursuant to civil immigration laws. Zadvydas v. Davis, 533 U.S. 678, 690 (2001).

Because detained immigrants are civil detainees, they are entitled to the due process protections

derived from the Fifth Amendment, which prohibit punishment. Bell v. Wolfish, 441 U.S. 520,

535 n.16 (1979) (“Due process requires that a pretrial detainee not be punished.”). Because the

Fifth Amendment rather than the Eighth Amendment governs civil detention, the “deliberate

indifference” standard required to establish a constitutional violation in the latter context does

not apply to civil detainees like Petitioners. Jones v. Blanas, 393 F.3d 918, 934 (9th Cir. 2004),

cert. denied, 546 U.S. 820 (2005). Still, the Eighth Amendment’s guarantees represent a

“constitutional floor” that must also be met for detainees who are not being punished, such as

those jailed prior to trial and civil immigration detainees. United States v. Moore, No. 1:18-cr-

198 (JEB), 2019 U.S. Dist. LEXIS 104300, at *6-7 (D.D.C. June 21, 2019).

       151.    A condition of confinement for a civil immigration detainee violates the

Constitution “if it imposes some harm to the detainee that significantly exceeds or is independent

of the inherent discomforts of confinement and is not reasonably related to a legitimate

governmental objective or is excessive in relation to the legitimate governmental objective.”

Unknown Parties v. Johnson, No. CV-15-00250-TUC-DCB, 2016 U.S. Dist. LEXIS 189767, at

*13 (D. Ariz. Nov. 18, 2016), aff’d sub nom. Doe v. Kelly, 878 F.3d 710 (9th Cir. 2017). This

Court has held that detaining people during the COVID-19 pandemic in such a manner that they

are unable to practice social distancing or take other precautions necessary to contain the spread

of the virus creates an unreasonable risk of damage to detainees’ health. Banks v. Booth, No.

20-849, 2020 U.S. Dist. LEXIS 68287, at *27–30 (D.D.C. Apr. 19, 2020) (holding that pre-trial




                                                 33
         Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 34 of 44



detainee plaintiffs established a likelihood of success on the merits on their Fifth Amendment

due process claim). Other courts addressing TRO motions for civil detainees during the COVID-

19 pandemic have found that detaining people under conditions such that they are unable to

practice social distancing or take other precautions necessary to contain the spread of the virus is

sufficient to establish a likelihood of success on the merits of a Fifth Amendment due process

claim. See, e.g., Castillo, 2020 U.S. Dist. LEXIS 54425, at *16 (plaintiffs established more than

a mere likelihood of success on the merits of their due process claim where the conditions of

confinement did not allow detainees to socially distance); Thakker v. Doll, No. 1:20-480, 2020

U.S. Dist. LEXIS 59459, at *25 (M.D. Pa. Mar. 31, 2020) (plaintiffs established likelihood of

success on the merits of their due process claim where plaintiffs were detained in “tightly-

confined, unhygienic spaces” and unable to socially distance).

       152.     Similarly, here, Plaintiffs have established that they are unable to practice social

distancing or take other precautions to contain the spread of the virus under their current

conditions of confinement. Therefore, they have established a likelihood of success on the

merits of their Fifth Amendment Due Process claim.

B.     Violation of the Administrative Procedures Act.

       153.    Respondents are also in violation of the Fifth Amendment Due Process Clause by

depriving detainees the rights guaranteed under the COVID-19 regulations enacted by ICE.

       154.    When the government has promulgated “[r]egulations with the force and effect of

law,” those regulations “supplement the bare bones” of federal statutes. United States ex rel.

Accardi v. Shaughnessy, 347 U.S. 260, 266, 268 (1954) (reversing in immigration case after

review of warrant for deportation). Agencies must follow their own “existing valid regulations,”

even where government officers have broad discretion, such as in the area of immigration. Id. at

268; see also Morton v. Ruiz, 415 U.S. 199, 235 (1974) (“[I]t is incumbent upon agencies to


                                                 34
         Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 35 of 44



follow their own procedures . . . even where [they] are possibly more rigorous than otherwise

would be required.”); Battle v. FAA, 393 F.3d 1330, 1336 (D.C. Cir. 2005) (“Accardi has come

to stand for the proposition that agencies may not violate their own rules and regulations to the

prejudice of others.”). Breaches of Accardi’s rule constitute violations of both the Administrative

Procedures Act (“APA”) and the Fifth Amendment’s Due Process Clause.

       155.    While violations of “internal agency procedures” do not always require a remedy,

Accardi’s rule applies with full force when “the rights or interests of the objecting party” are

“affected.” Monitlla v. INS, 926 F.2d 162, 167 (2d. Cir. 1991) (citing cases) (“Accardi doctrine is

premised on fundamental notions of fair play underlying the concept of due process”); see also

Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 545-46 (6th Cir. 2004) (noting that an Accardi

violation may be a due process violation, and the government’s action may be set aside pursuant

to the APA); Sameena, Inc. v. U.S. Air Force, 147 F.3d 1148, 1153 (9th Cir. 1998) (“An

agency’s failure to follow its own regulations . . . may result in a violation of an individual’s

constitutional right to due process.”).

       156.    Under the Accardi doctrine, due process and the basic principle of administrative

law dictate that rules promulgated by a federal agency regulating the rights and interests of

others are controlling upon the agency. That doctrine is premised on the fundamental notion of

fair play underlying the concept of due process. 322. The Accardi doctrine applies with particular

force when “the rights of individuals are affected.” Morton, 415 U.S. at 235.

       157.    The D.C. Circuit has explained “that ‘agencies cannot relax or modify regulations

that provide the only safeguard individuals have against unlimited agency discretion.’” Damus v.

Nielsen, 313 F. Supp. 3d 317 (D.D.C. 2018), citing Lopez v. FAA, 318 F.3d 242, 247 (D.C. Cir.

2003) as amended (Feb. 11, 2003).




                                                 35
         Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 36 of 44



        158.    On March 18, 2020, ICE issued a statement on enforcement during the COVID-

19 crisis:




        159.    In the statement, ICE states that as a result of the COVID-19 epidemic, “ICE

Enforcement and Removal Operations (ERO) will focus enforcement on public safety risks and

individuals subject to mandatory detention based on criminal grounds. For those individuals

who do not fall into those categories, ERO will exercise discretion to delay enforcement actions

until after the crisis or utilize alternatives to detention, as appropriate.” Id.

        160.    ICE did not issue its mandatory rules for COVID-19 response until April 10,

2020, nearly a month later. See ICE Pandemic Requirements at 1.

        161.    ICE has the authority to comply with its constitutional requirements by paroling

transgender people in civil immigration detention, who are vulnerable to severe illness or death if

they contract COVID-19. Section 212(d)(5)(A) of the Immigration and Nationality Act permits

the Attorney General, at his or her discretion, to parole any noncitizen into the United States

“temporarily under such conditions as [she or] he may prescribe only on a case-by-case basis for


                                                   36
         Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 37 of 44



urgent humanitarian reasons or significant public benefit.” 8 U.S.C. § 1182(d)(5)(A). Further, 8

C.F.R. § 235.3(b)(2)(iii) vests the Attorney General with the discretion to parole detained aliens

with negative credible/reasonable fear findings as required “to meet a medical emergency.”

Responding to the current pandemic appropriately by releasing transgender people in civil

immigration detention who are not a threat to public safety meets all three standards: a medical

emergency, a legitimate law enforcement objective and a “significant public benefit.” Even if

the government paroles a detainee, it can still issue notices to appear and place parolees in

removal proceedings, thus ensuring that their immigration court cases continue even if they are

released from detention. See 8 C.F.R. § 235.3(c).

       162.    Here, ICE’s failure to implement even the most basic protections its rules require

violates both the Fifth Amendment and the APA. See Torres v. United States Dep’t of Homeland

Sec., 411 F. Supp. 3d 1036, 1068-69 (C.D. Cal. 2019) (detainees stated Accardi claim with

allegations an ICE detention center did not follow the agency’s standards for treatment of

detainees).

       163.    Even if Respondents have taken some proactive measures to address the crisis,

this is not enough to achieve compliance with CDC guidelines or to eliminate risk of exposure.

See Cristian A.R. v. Decker, No. 20-3600, 2020 U.S. Dist. LEXIS 66658, at *34 (D.N.J. Apr. 12,

2020). For example, because detainees cannot avoid coming into close contact with frequently

used surfaces and shared spaces, Respondents’ failure to ensure proper disinfecting of detainees’

living areas at the recommended intervals of several times per day exposes detainees to a high

risk of infection, even if some cleaning is performed.

       164.    Respondents’ failure to act in a timely manner to protect Petitioners interferes

with the rights of Petitioners in an arbitrary and capricious manner and is without justification.




                                                 37
         Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 38 of 44



        165.   The continued refusal to establish and implement policies and procedures

designed to prevent the transmission of COVID-19 violates the substantive and procedural due

process rights of Petitioners and all transgender people in civil immigration detention. Courts

have consistently held that detainees are likely to succeed on the merits of their claims under

similar circumstances. See, e.g., Castillo, 2020 U.S. Dist. LEXIS 54425, at *16 (“Civil detainees

must be protected by the Government. Petitioners have not been protected”).

        166.   By failing to establish and implement policies and procedures to protect to

prevent Petitioners from the transmissions of COVID-19 in the Detention Centers, Respondents

have enacted a final decision that violates both the APA and the Fifth Amendment. See Torres,

411 F. Supp. 3d at 1069.

                                     CLAIMS FOR RELIEF

                                              Count I

  (Violation of Fifth Amendment Right to Due Process – Unlawful Punishment; Freedom
                   from Cruel Treatment and Conditions of Confinement)

        167.   Petitioners re-allege and incorporate by reference each and every allegation

contained in the preceding paragraphs as if set forth fully herein.

        168.   The Fifth Amendment to the U.S. Constitution guarantees that civil detainees,

including all immigrant detainees, may not be subjected to punishment. The federal government

violates this substantive due process right when it subjects civil detainees to treatment and

conditions of confinement that amount to punishment or does not does ensure those detainees’

safety and health.

        169.   Respondents’ conditions of confinement subject Petitioners and all class members

to heightened risk of contracting COVID-19, for which there is no vaccine, known treatment, or

cure.



                                                 38
           Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 39 of 44



          170.   Respondents are subjecting Petitioners and all class members to a substantial risk

of serious harm, in violation of Petitioners’ and class members’ rights under the Due Process

Clause.

          171.   As public health experts in correctional medical care and infectious disease agree,

transgender people in immigration detention are at grave risk of COVID-19 infection, illness and

death.

          172.   Accordingly, Respondents are subjecting Petitioners and class members to

detention conditions that amount to punishment and that fail to ensure their safety and health.

          173.   For these reasons, Respondents’ ongoing detention of Petitioners and all class

members violates the Due Process Clause.

                                              Count II

             (Violation of the Administrative Procedure Act as to All Respondents)

          174.   Petitioners re-allege and incorporate by reference each and every allegation

contained in the preceding paragraphs as if set forth fully herein.

          175.   Respondents’ failure to act in a timely manner to protect Petitioners and class

members interferes with the rights of Petitioners and class members in an arbitrary and

capricious manner and is without justification.

          176.   The continued refusal to establish and implement policies and procedures

designed to prevent the transmission of COVID-19 is contrary to Petitioners’ and class members’

constitutional rights as it violates their substantive and procedural due process rights, as outlined

above.

          177.   By failing to establish and implement policies and procedures to protect

Petitioners from the transmission of COVID-19 in the Detention Centers, Respondents have

enacted a final decision.


                                                  39
          Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 40 of 44



         178.   This decision constitutes a final agency action and is reviewable by this Court.

         179.   When a government agency detains people for civil immigration purposes during

a pandemic crisis and fails to adhere to the most basic and minimally adequate plan or procedure

it is “arbitrary, capricious, an abuse of discretion, [and] not in accordance with law.” 5 U.S.C. §

706(2)(A).

         180.   Here, detaining Petitioners and class members without a minimally adequate plan

or procedure for their safety is arbitrary and capricious and an abuse of discretion. The failures

to comply with Respondents’ own policies and procedures is not in accordance with law – in

violation of the Administrative Procedure Act.

                                             Count III

                                       (Writ of Mandamus)

         181.   Petitioners re-allege and incorporate by reference each and every allegation

contained in the preceding paragraphs as if set forth fully herein.

         182.   As set forth above, Respondents are in violation of federal statutes and regulations

and the U.S. Constitution.

         183.   These legal obligations for care of people held in civil immigration detention

create affirmative duties to act, which Respondents have failed to respect.

         184.   Petitioners accordingly seek a writ of mandamus to require the Respondents to act

immediately in accordance with their legal obligations to protect Petitioners and class members

and to follow their own parole guidelines and directives.

         185.   Petitioners are contemporaneously filing a motion for a temporary restraining

order.




                                                 40
         Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 41 of 44



                                             Count IV

                                  (Declaratory Judgment Act)

       186.    Petitioners re-allege and incorporate by reference each and every allegation

contained in the preceding paragraphs as if set forth fully herein.

       187.    The Declaratory Judgment Act, 28 U.S.C. §§ 2201–2202, provides that “[i]n a

case of actual controversy within its jurisdiction … any court of the United States … may declare

the rights and other legal relations of any interested party seeking such declaration, whether or

not further relief is or could be sought.” 28 U.S.C. § 2201(a).

       188.    There is an actual controversy between the parties because Respondents are

failing to implement adequate protocols to prevent the transmission of COVID-19 in the ICE

detention centers.

       189.    The Court should exercise its authority under the Declaratory Judgment Act to

declare that Respondents have no basis to refuse to implement adequate protocols to prevent the

transmission of COVID-19 and should order Respondents to immediately release on parole or

other supervised released Petitioners and all class members to protect them from the dangers of

COVID-19 transmission.

                                    PRAYER FOR RELIEF

WHEREFORE, Petitioners respectfully request this Court to:

       1. Assume jurisdiction over this matter;

       2. Declare that the Respondents’ conduct constitutes a danger to public health and

           safety;

       3. Order the immediate release on parole or other supervised release of Petitioners and

           all class members pending the completion of these proceedings, pursuant to the

           Court’s inherent powers;


                                                 41
 Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 42 of 44



4. Prohibit Respondents from placing any new transgender people in civil immigration

   detention;

5. Order Respondents to immediately implement all protocols designed to prevent the

   transmission of COVID-19 as indicated in the attached expert declarations or

   protocols of the CDC;

6. Declare that Respondents’ detention of Petitioners and class members creates an

   undue increased risk of infection, disease and death, and therefore is unconstitutional

   in violation of the Fifth Amendment;

7. Declare that Respondents have violated the Administrative Procedures Act;

8. Award Petitioners and the Class their costs and reasonable attorneys’ fees pursuant to

   the Equal Access to Justice Act; and

9. Grant such further relief as the Court deems just and proper.




                                        42
        Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 43 of 44



April 23. 2020                             Respectfully submitted,


                                           /s/ Matthew E. Kelley
                                           Matthew E. Kelley (Bar No. 1018126)

Gregory P. Copeland (D.D.C. Bar #          Matthew E. Kelley (Bar. No. 1018126)
NY0311                                     Leslie E. John **
RAPID DEFENSE NETWORK                      Elizabeth Weissert **
11 Broadway, Suite 615                     Alex Levy **
New York, NY 10004-1490                    BALLARD SPAHR LLP
Phone: (212) 843-0910                      1909 K Street, NW - 12th Floor
Fax: (212) 257-7033                        Telephone: (202) 661-2200
Email: gregory@defensenetwork.org          Facsimile: (202) 661-6299
Email: sarah@defensenetwork.org            Email: kelleym@ballardspahr.com
                                           Email: johnl@ballardspahr.com
Lynly S. Egyes**                           Email: weisserte@ballardspahr.com
Transgender Law Center                     Email: levya@ballardspahr.com
PO Box 70976
Oakland, CA 94612-0976
Telephone: (973) 454-6325
Facsimile: (917) 677-6614
lynly@transgenderlawcenter.org



Attorneys for Petitioners

** Application for admission pro hac vice forthcoming




                                             43
         Case 1:20-cv-01072-CRC Document 3 Filed 04/23/20 Page 44 of 44



                                        VERIFICATION

       I am submitting this verification on behalf of the Petitioners because I am one of the

Petitioners’ attorneys. I have discussed the claims and the events described in this Emergency

Petition with Petitioners’ legal team. On the basis of those discussions, on information and belief,

I hereby verify that the factual statements made in the attached Emergency Verified Petition for a

Writ Of Mandamus are true and correct to the best of my knowledge.


       Dated: April 23, 2020                  By: /s/ Matthew E. Kelley
                                              Matthew E. Kelley (Bar No. 1018126)




                                                44
